Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 12/01/2021 has been entered and fully considered. 
Claims 14,15,16,17,18,19,20,21,22,23,24,25,26 are pending, of which claims 14,20 were amended.  The amendments of claims 14,20 are sufficiently supported by the originally filed disclosure.
The previous 35 U.S.C. 102(a)(1) rejection specifically with regard to claim(s) 14, as being anticipated by US 20040045432 (herein known as YAMAMOTO) as evidenced by US 20150228375 (herein known as KIEFFEL) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 U.S.C. 103 rejection specifically with regard to claim(s) 20, 21, 23, 24, 26 as being unpatentable over US 20040045432 (herein known as YAMAMOTO) in view of US 20150228375 (herein known as KIEFFEL) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 U.S.C. 103 rejection specifically with regard to claim(s) 22, 25 as being unpatentable over US 20040045432 (herein known as YAMAMOTO) in view of US 20150228375 (herein known as KIEFFEL) as applied to claim(s) above, and further in view of US 20100174047 (herein known as JUNG) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 U.S.C. 103 rejection specifically with regard to claim(s) 18, 19 as being unpatentable over US 20040045432 (herein known as YAMAMOTO) in view of 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23,26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 23 has the phrase "the dehumidified stream rich in heptafluoroisobutyronitrile" and there is insufficient antecedent basis for the phrase in the claim. 

Claim(s) 26 has the phrase, “the membrane," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear which membrane is being referred too. 
	
Allowable Subject Matter



Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “Although this Amendment and Response includes amendments to the claims and may include characterizations of claim scope and/or the applied references, Attorney for the Assignee is not conceding that the subject matter encompassed by the claims at any stage of prosecution of this application prior to this Amendment is unpatentable over the art cited during prosecution of this application. Rather, any claim amendments or characterizations are being made solely to facilitate expeditious prosecution of this application. Attorney for the Assignee respectfully reserves the right to pursue at a later date — in this or in one or more divisional and/or continuing applications — any previously pending or other broader or narrower claims that capture any subject matter supported by the present disclosure."
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) due to Applicant’s argument(s) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 5, particularly “Reconsideration and allowance of this application is respectfully requested in view of the above-described claim amendments and the remarks presented below."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 5, particularly “Rejections Under 35 U.S.C. § 112"
page(s) 5, particularly “Claims 23 and 26 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In response, respectfully, the Examiner does not find the argument persuasive.  
The indefinite issues remain.

Applicant argues at page(s) 6, particularly “Without admitting to the propriety of the rejection and to facilitate examination of the application, Applicant’s independent claims 14 and 20 are amended to clarify the scope of the claimed subject matter. For example, independent claim 14 is amended to include the element of, “An apparatus for purifying heptafluoroisobutyronitrile and a dilution gas from a used gas mixture comprising heptafluoroisobutyronitrile, a dilution gas and arcing by-products, the apparatus 
page(s) 6, particularly “By contrast, the cited references, either alone or in any combination, do not teach or suggest each and every element of Applicant’s amended independent claims 14 and 20. For example, the cited reference does not teach or suggest at least the element of, “a metal organic framework material unit downstream of the first membrane separation unit”. For at least the above reasons, Applicant’s amended independent claims 14 and 20 should be allowable over the cited references.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous 35 U.S.C. 102(a)(1) rejection specifically with regard to claim(s) 14, as being anticipated by US 20040045432 (herein known as YAMAMOTO) as evidenced by US 20150228375 (herein known as KIEFFEL) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 U.S.C. 103 rejection specifically with regard to claim(s) 20, 21, 23, 24, 26 as being unpatentable over US 20040045432 (herein known as YAMAMOTO) in view of US 20150228375 (herein known as KIEFFEL) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 U.S.C. 103 rejection specifically with regard to claim(s) 22, 25 as being unpatentable over US 20040045432 (herein known as YAMAMOTO) in view of US 20150228375 (herein known as KIEFFEL) as applied to claim(s) above, and further 
The previous 35 U.S.C. 103 rejection specifically with regard to claim(s) 18, 19 as being unpatentable over US 20040045432 (herein known as YAMAMOTO) in view of US 20100174047 (herein known as JUNG) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 6, particularly “Since claims 15-19 and 21-26 are ultimately dependent from at least one of independent claims 14 and 20, for which reasons for patentability have been presented above, if the underlying independent claim is allowable, the corresponding dependent claims should also be allowable. Expedient consideration and allowance of the present claims is respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 6, particularly “All of Applicant’s arguments and amendments presented herein are without prejudice or disclaimer. Additionally, Applicant has merely discussed example distinctions from the references. Other distinctions may exist and Applicant reserves the right to discuss these"
page(s) 7, particularly “additional distinctions in a later response or on appeal, if appropriate, in this or another related application. By not responding to additional statements made by the Examiner, such as what is taught by each cited reference or 
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) due to Applicant’s argument(s) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 7, particularly “Conclusion Prompt withdrawal of the restriction requirement and examination of all claims is"
page(s) 7, particularly “respectfully solicited
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776